Citation Nr: 0914671	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  06-04 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for patellofemoral syndrome/patellar tendonitis, right knee.  

2.  Entitlement to an initial compensable disability rating 
for patellofemoral syndrome/patellar tendonitis, left knee.

3.  Entitlement to service connection for intermittent 
functional low back pain.  

4.  Entitlement to an initial compensable disability rating 
for status post basal cell carcinoma, bridge of nose.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1992 to November 
1996 and served from March 1998 to September 1998, from 
February 2002 to August 2003, and from January 2004 to 
February 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The record also reflects that evidence has been submitted 
directly to the Board, accompanied by a waiver of having this 
evidence initially considered by the agency of original 
jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

The Veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in August 2008.  A transcript 
of that proceeding has been associated with the Veteran's 
claims folder.

The issues of entitlement to service connection for 
intermittent functional low back pain and entitlement to an 
initial compensable disability rating for status post basal 
cell carcinoma, bridge of nose are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The patellofemoral syndrome/patellar tendonitis of the 
right knee is manifested by complaints of pain and objective 
evidence of range of motion, at its worst, of zero to 135 
degrees.  There is no clinical evidence of ankylosis, 
instability, subluxation, symptomatic cartilage, tibia or 
fibula impairment or genu recurvatum.

2.  The patellofemoral syndrome/patellar tendonitis of the 
left knee is manifested by complaints of pain and objective 
evidence of range of motion, at its worst, of zero to 135 
degrees.  There is no clinical evidence of ankylosis, 
instability, subluxation, symptomatic cartilage, tibia or 
fibula impairment or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
disability rating for the Veteran's service-connected 
patellofemoral syndrome/patellar tendonitis, right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 (2008).

2.  The criteria for entitlement to an initial compensable 
disability rating for the Veteran's service-connected 
patellofemoral syndrome/patellar tendonitis, left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the Veteran was 
provided with a VCAA notification letter in December 2004, 
prior to the February 2005 rating decision.  

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for patellofemoral 
syndrome/patellar tendonitis of the right and left knees.  
The RO also explained what information and evidence he must 
submit and what information and evidence will be obtained by 
VA.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (b), as well as the Court's holding in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the March 2004 VCAA notice did not 
notify the Veteran regarding the assignment of disability 
ratings and effective dates.  However, the Veteran was 
afforded proper notice in March 2006.  In any case, the 
Veteran is not contesting the effective date assigned, but is 
appealing the initial evaluation assigned following the grant 
of service connection.  The Court held in Dingess that in 
cases where service connection has been granted and an 
initial disability rating has been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  
Therefore, because the VCAA notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

The Board additionally notes that the Court recently issued a 
decision in the case of Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008), regarding the information that must be 
provided to a claimant in the context of an increased rating 
claim.  As this case does not apply to initial rating cases, 
further discussion of its provisions is not required.

In sum, the Veteran has been provided VCAA notice in 
accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 with respect to 
nearly all pertinent provisions.  As such, the Board 
concludes that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The Board also finds that VA has fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 
38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, all 
relevant medical records including private and VA treatment 
records are associated with the claims folder.   Moreover, 
the Veteran was provided VA examinations in January 2005 and 
July 2007.  

Both the duty to assist the Veteran and the duty to notify 
the Veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the Veteran in substantiating the claims, and the 
Veteran has not indicated that he has any additional evidence 
or information to provide in support of his claims.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).



II.	Legal Criteria

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

In the present case, the Board must evaluate the medical 
evidence of record since the filing of the claim for service 
connection and consider the appropriateness of a "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts). See Fenderson v. West, 
12 Vet. App. 119 (1999).

The Veteran seeks initial compensable disability ratings for 
his service-connected patellofemoral syndrome/patellar 
tendonitis of the right and left knees.  The RO has rated the 
disabilities under Diagnostic Code 5260.  According to this 
Diagnostic Code, a 10 percent rating is assigned for flexion 
limited to 45 degrees, a 20 percent rating is assigned for 
flexion limited to 30 degrees, and a 30 percent rating is 
assigned for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a (2008).  

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2008).

The General Counsel has directed that separate ratings are 
available if a particular knee condition causes both the 
limitation of extension and limitation of flexion of the same 
joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).


When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

III.	Analysis

The Veteran seeks initial compensable disability ratings for 
his service-connected patellofemoral syndrome/patellar 
tendonitis of the right and left knees.  In the May 2005 
Notice of Disagreement, the Veteran contended that his knees 
had increased in pain since separation from service.  He also 
explained that his knees locked when he sat for prolonged 
periods of time and when it was cold out.  

The Veteran's knees were evaluated during a January 2005 VA 
examination.  The Veteran reported that his knees were 
causing him problems such that he was missing work 
approximately two days per month for the last six months.  He 
stated that he had been taking over the counter medications 
for pain control.  The Veteran was still able to continue a 
significant portion of exercise.  It was noted that the 
Veteran typically went to the gym three times per week.  
However, this exercise had decreased from before and he 
typically had exacerbations of his knee pain approximately 
one week out of the month.  He reported that there were 
effusions and swellings in the right and left knees during 
exacerbations, but none were present at the time of 
examination.  The Veteran stated that his left knee was more 
symptomatic and that it tended to give out due to pain.  
Sometimes, he also noticed some swelling over the patellar 
tendon area.  However, there was no mechanical locking or 
mechanical instability.  He was able to walk normally.  The 
appearance of both knees was normal without any evidence of 
obvious joint effusion or osteophytosis.  Range of motion of 
the right and left knees was normal, from 0 to 135 degrees of 
flexion.  All motions were smooth, without crepitus.  No 
ligamentous laxity was noted on medial or lateral stress on 
either side.  Anterior and posterior drawer signs were 
negative bilaterally and Lachman's sign was negative 
bilaterally.  Joint line tenderness was negative bilaterally.  
Patellar apprehension test was positive; however, no patellar 
crepitus was noted on either side.  Tenderness was felt over 
the patellar tendons below the kneecaps, bilaterally, more 
significantly on the left side.  Mcmurray's was negative 
bilaterally.  Motor strength of quadriceps and hamstrings was 
normal bilaterally.  The Deluca examination was done by 
extending each knee against resistance and ten repetitions 
were done.  No fatigability, incoordination, or loss of range 
of motion was noted on either side.  A diagnosis of 
patellofemoral syndrome/patellar tendonitis bilaterally was 
listed.  In sum, the examiner noted that range of motion was 
normal, motor strength was normal, and that the Deluca 
examination of the right and left knees was negative.  The 
examiner suspected that the Veteran experienced no loss of 
range of motion of either knee under conditions of normal 
use.  

The January 2005 VA radiology report reveals no significant 
bony, joint, or soft tissue abnormalities of the right and 
left knees.

The VA treatment records document the Veteran's complaints of 
pain in the right and left knees.  In a December 2006 VA 
treatment record, the Veteran noted that he continued to have 
right knee pain mainly when he was running or doing stairs.  
It was noted, however, that it did not interfere with his 
martial arts.  The examiner noted that the knee pain did not 
interfere with martial arts and, therefore, should not 
interfere with work duties.  

The Veteran was afforded an additional VA examination in July 
2007.  The Veteran reported knee pain that was mostly 
anterior knee pain, around the kneecaps and around the 
patellar tendons.  He did not have any mechanical locking.  
The knee was aggravated by running so he did not run.  The 
Veteran reported constant knee pain which was aggravated by 
prolonged walking, stair climbing, sitting for a period of 
time, and trying to get out from a driving position.  He 
reported flare-ups that occurred approximately once a week or 
so, which could last for a few hours.  He did not report 
visiting emergency rooms due to his aches and pain.  The 
Veteran was able to walk with a normal gait.  By appearance, 
both knees were normal looking with no obvious joint 
effusion.  There was no local swelling, redness, or 
puffiness.  The range of motion of the right and left knees 
was from 0 to 140 degrees of flexion.  There was no 
ligamentous laxity noted on medial or lateral stress.  The 
anterior and posterior drawer sign was negative bilaterally, 
Lachman's sign was negative bilaterally, and patellar 
crepitus was negative bilaterally.  Motor strength of the 
quadriceps and hamstrings was normal bilaterally.  Each knee 
was examined separately by doing motions throughout the 
range.  The examiner noted that the Veteran expressed pain 
with any test maneuver or any range of motion testing 
throughout the range.  However, the examiner noticed no 
significant increase in pain throughout the test, no obvious 
fatigability, no lack of endurance, and no loss of range of 
motion.  There was no trunk guarding noted during the 
interview.  The examiner listed a diagnosis of bilateral 
patellofemoral syndrome/patellar tendonitis of the right and 
left knees.  In sum, the examiner noted that the Deluca 
examination was negative and that superficial tenderness was 
positive in this case.  The Veteran reported that he has 
missed 30 days of work on account of his knees and back 
problems.  The examiner noted that it was possible that under 
certain conditions the Veteran may have a feeling of 
fatigability, lack of endurance or loss of range of motion.  
However, the examiner stated that it would be mere 
speculation to guess the degree of such impairment.  

After carefully reviewing the evidence of record, the Board 
finds the evidence does not support initial compensable 
disability ratings for the Veteran's service-connected 
patellofemoral syndrome/patellar tendonitis of the right and 
left knees.  Under Diagnostic Code 5260, a 10 percent 
disability rating is assignable for flexion limited to 45 
degrees.  The aforementioned VA examination reports reveal 
that the Veteran's right and left knees exhibit normal range 
of motion.  For instance, the July 2007 VA examination report 
shows full range of motion from 0 to 140 degrees exhibited by 
the right and left knees and the January 2005 VA examination 
report shows near normal range of motion from 0 to 135 
degrees exhibited by the right and left knees.  As a result, 
the Veteran does not meet the criteria for initial 
compensable disability ratings under Diagnostic Code 5260.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, and the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995).   However, compensable disability ratings are not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 
noncompensable ratings, and no higher.  In this regard, the 
Board observes that the Veteran has complained of constant 
pain.  However, the Veteran's complaints do not, when viewed 
in conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant increased evaluations.  The 
January 2005 VA examination report shows that the Deluca 
examination was negative and there was no fatigability, 
incoordination, or loss of range of motion noted on either 
knee.  Id.  The July 2007 VA examination report shows that 
the Veteran complained of pain throughout the range of motion 
testing.  However, the examiner noted a negative Deluca 
examination.  Id.  The examiner stated that superficial 
tenderness was positive and that there was no significant 
increase in pain throughout testing, no obvious fatigability, 
no lack of endurance, and no loss of range of motion.  
Consequently, the Board finds that the Veteran is not 
entitled to compensable disability ratings under Deluca, 
supra.  

The Board acknowledges the Veteran's statements regarding the 
constant pain in his knees.  While lay witnesses are 
generally not competent to offer evidence which requires 
medical knowledge, such as opinions regarding medical 
causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Nevertheless, there is no competent medical evidence of 
record showing that the Veteran has met the rating criteria 
for compensable disability ratings for the right and left 
knees.   

Turning to the appropriate Diagnostic Codes applicable to 
knee disabilities, the Board notes that they are not for 
application.  The medical evidence of record shows that the 
Veteran does not have ankylosis of the knees, limitation of 
extension, dislocated semilunar cartilage, symptomatic 
removal of semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum to warrant compensable disability 
ratings under 5256, 5258, 5259, 5261, 5262 and 5263, 
respectively.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 
5256, 5258, 5259, 5261, 5262 and 5263.  

The Board notes that the Veteran has complained of locking 
and giving way of both knees.  Diagnostic Code 5257 provides 
compensable ratings based on "slight," "moderate" and 
"severe" lateral instability.  See 38 C.F.R. § 4.71a 
(2008).  However, this has not been shown by the objective 
medical evidence of record.  Indeed, the VA examination 
reports show that no ligamentous laxity was found in either 
knee.  Furthermore, there was no evidence of mechanical 
instability or subluxation.  Consequently, no compensable 
disability rating is warranted under Diagnostic Code 5257.  

Based on the above, the Board finds that an increased rating 
is not warranted at any time during the pertinent appeal 
period.  Therefore, staged ratings for the Veteran's  
service-connected right and left knees are also not 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered referral for extra-schedular 
consideration.  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical. See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. § 
3.321(b)(1) (2007). An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).   
The Veteran has reported that he lost about 2 days per month 
due to exacerbations of his knees.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating. First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate. Second, 
if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms." Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected knee disabilities is inadequate. A comparison 
between the level of severity and symptomatology of the 
Veteran's symptoms with the established criteria found in the 
rating schedule for knee disorders shows that the rating 
criteria reasonably describe ratings for knee disorders, but 
the Veteran simply does not exhibit those symptoms.   
Therefore, the Board finds that the criteria for submission 
for assignment of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the preponderance of the evidence is against 
the assignment of compensable disability ratings for the 
Veteran's service-connected patellofemoral syndrome/patellar 
tendonitis of the right and left knees.  As a preponderance 
of the evidence is against the claims, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

Entitlement to an initial compensable disability rating for 
the Veteran's service-connected patellofemoral 
syndrome/patellar tendonitis, right knee, is denied.

Entitlement to an initial compensable disability rating for 
the Veteran's service-connected patellofemoral 
syndrome/patellar tendonitis, left knee, is denied.  
	(CONTINUED ON NEXT PAGE)

REMAND

After a complete review of the record, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's claims of entitlement to 
service connection for intermittent functional low back pain 
and entitlement to an initial compensable disability rating 
for status post basal cell carcinoma, bridge of nose.  

With respect to the Veteran's claim of entitlement to service 
connection for intermittent functional low back pain, the 
record reflects that the Veteran had several periods of 
active service, including a period of service from February 
2002 to August 2003 for which the Veteran received a Combat 
Action Ribbon and a period of service from January 2004 to 
February 2004.  The Veteran contends that his low back pain 
is related to a motor vehicle accident that occurred during 
his period of service from February 2002 to August 2003 and 
that his participation in combat also caused recurrent low 
back pain.  The Board notes that the service treatment 
records from these periods of active service are not 
associated with the claims folder nor is there any indication 
as to whether the RO attempted to obtain these records.  
Although the Veteran has submitted limited service treatment 
records from these periods of service, the Board finds that 
an attempt to obtain the complete service treatment records 
is necessary prior to the adjudication of the Veteran's 
claim.  38 U.S.C.A.    § 5103A(b),(c).  

The Board also finds that an additional VA examination is 
required.  The record shows that the Veteran has been 
afforded two VA examinations with respect to his claim for 
service connection for intermittent functional low back pain.  
However, the Board observes that the VA examiners did not 
have access to the service treatment records submitted by the 
Veteran, which indicate an in-service back injury due to a 
motor vehicle accident.  Furthermore, as additional 
development is required to obtain the Veteran's complete 
service treatment records, the Board finds that another 
examination is necessary in order to obtain a medical opinion 
based on the Veteran's complete service treatment records 
rather than the service treatment records from the Veteran's 
earlier periods of service.  See Littke v. Derwinski, 1 Vet. 
App. 90, 93 (1990) (noting that remand may be required if 
record before the Board contains insufficient medical 
information), see Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (when the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions).  Therefore, in conjunction with any 
records obtained by the actions above, the Veteran must be 
afforded a new VA examination to determine the nature and 
etiology of his intermittent functional low back pain.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).

Furthermore, the Board finds that additional development is 
required prior to adjudication of the Veteran's claim for an 
initial compensable disability rating for status post basal 
cell carcinoma, bridge of nose.  The medical evidence of 
record shows that the Veteran was diagnosed with basal cell 
carcinoma on the bridge of his nose in April 2004.  The 
Veteran was afforded a VA examination in January 2005 and the 
report indicated that there were no residuals of the basal 
cell skin carcinoma.  The Veteran's scar was noted as very 
mildly disfiguring, caused no functional impairment, and 
covered less than 1 percent of the head and less than 1 
percent of the body.  Since that time, however, an August 
2008 VA treatment record reveals that the Veteran sought 
medical treatment for another growth on the bridge of his 
nose.  The record shows that the examining physician 
conducted a biopsy to remove a 4 millimeter papule on the 
bridge of the nose.  The Board finds that updated VA 
treatment records should be obtained to determine the results 
of the biopsy performed in August 2008.  Furthermore, an 
additional VA examination is necessary.  See Colvin, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service 
treatment records from February 2002 to 
August 2003 and from January 2004 to 
February 2004 and associate the records 
with the claims folder.  All efforts to 
obtain the records should be fully 
documented.  If the records cannot be 
obtained, this should be documented in the 
claims folder.  

2.  Obtain updated VA treatment records 
from August 2008 through the present and 
associate the records with the claims 
folder.  All efforts to obtain the records 
should be fully documented, and the VA 
facility should provide a negative 
response if records are not available.

3.  After the above development is 
completed, the Veteran should be scheduled 
for a VA examination to determine the 
nature and etiology of his low back pain.  
The Veteran's claims folder must be 
provided to the VA examiner to review in 
conjunction with the Veteran's 
examination.  The examination report 
should state that the claims folder has 
been reviewed.  The examiner should be 
requested to express an opinion as to 
whether it is more likely, less likely, or 
as likely as not that the Veteran's low 
back pain is the direct result of a 
disease or injury in service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The examiner should provide a thorough and 
complete rationale for all opinions 
provided in the examination report.

4.  The Veteran should be scheduled for a 
VA examination to determine the nature, 
extent, and severity of the Veteran's 
service-connected status post basal cell 
carcinoma, bridge of nose.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.  

Initially, the examiner should review the 
updated VA treatment records and indicate 
the current level of symptomatology due to 
the service-connected status post basal 
cell carcinoma, bridge of nose (i.e., 
scarring).  The examiner should provide a 
thorough and complete rationale for all 
opinions provided in the examination 
report.

5.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to ensure due process. The 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


